265 F.2d 222
UNITED STATES of America, Appellant,v.Angelo MELI, Appellee.
No. 13608.
United States Court of Appeals Sixth Circuit.
March 13, 1959.

Fred W. Kaess and John L. Owen, U.S. Attys., Detroit, Mich.  (argued by Charles Gordon, St. Paul, Minn.), for appellant.
Joseph W. Louisell and Harry Kobel, Detroit, Mich., for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
In an action to revoke the citizenship of appellee on the ground that he had fraudulently concealed the fact that he had filed two prior petitions for naturalization, and had also concealed a criminal record, the district court held that the government had failed to prove the alleged fraud or illegality by clear, unequivocal, and convincing evidence.  The facts are fully stated in the opinion of Judge Levin, of the district court, reported in United States v. Meli, D.C.E.D.Mich., 158 F.Supp 217.  We are of the view that the judgment should be, and is, hereby affirmed, for the reasons set forth in the opinion of the district judge.


2
MILLER, Circuit Judge (dissenting).


3
I am of the opinion that the documentary evidence and the supporting testimony of the naturalization examiner with respect to appellee's concealment of his prior criminal record, fully sustained the burden of proof resting upon the Government, although the examiner had no independent recollection of the appellee and of the answers he made in his examination of him about twenty-six years prior thereto.  Corrado v. United States, 6 Cir., 227 F.2d 780, certiorari denied, 351 U.S. 925, 76 S. Ct. 781, 100 L. Ed. 1455; United States v. Montalbano, 3 Cir., 236 F.2d 757, 759, certiorari denied, Genovese v. U.S., 352 U.S. 952, 77 S. Ct. 327, 1 L. Ed. 2d 244; Stacher v. United States, 9 Cir., 258 F.2d 112, 120-123; United States v. Accardo, 113 F. Supp. 783, 784-785, affirmed, 3 Cir., 208 F.2d 632, certiorari denied, 347 U.S. 952, 74 S. Ct. 677, 98 L. Ed. 1098.


4
I am of the opinion that the judgment should be reversed.